DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golden et al. (US 2009/0287188 A1).
Regarding claim 1, Golden discloses an endoscopic system (Fig. 1), comprising: a control handle (22; Fig. 1) operably attached to a proximal end of an endoscope; a first control knob (64) rotatably attached to the control handle (22) and configured to move a distal end of the endoscope in a first direction (par. [0033]); a series of crests and troughs (Figs. 1 and 5) defining an outer circumference of the first control knob 
Regarding claim 2, Golden discloses the endoscopic system of claim 1, wherein the gripping surfaces of the first (64) and second (62) control knobs include a textured surface feature (Figs. 4 and 5).
Regarding claim 3, Golden discloses the endoscopic system of claim 1, wherein the first width is substantially equal to the second width (Figs. 4 and 5).
Regarding claim 4, Golden discloses the endoscopic system of claim 1, wherein the first control knob (64) defines a first opening (Fig. 5) configured to receive a first portion of a post (76; Figs. 3 and 5) of the control handle (22), and the second control knob (62) defines a second opening (Fig. 5) configured to receive a second portion of the post (76; Figs. 3 and 5) of the control handle (22); wherein a lever arm length from a center of the first opening to an end of each crest of the first control knob (64) is substantially equal (Figs. 1 and 5); and wherein a lever arm length from a center of the second opening to an end of each crest of the second control knob (62) is substantially equal (Figs. 1 and 5).
Claim(s) 1, 10, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marczyk et al. (US 2013/0012958 A1).
Regarding claim 1, Marczyk discloses an endoscopic system (Fig. 1), comprising: a control handle (200; Fig. 1) operably attached to a proximal end of an endoscope; a first control knob (320/321) rotatably attached to the control handle (200) and configured to move a distal end of the endoscope in a first direction (par. [0034]-[0038]); a series of crests and troughs (Fig. 1) defining an outer circumference of the first control knob (320/321); a second control knob (310/311) rotatably attached to the control handle (200) and configured to move the distal end of the endoscope in a second direction (par. [0034]-[0038]); a series of crests and troughs (Fig. 1) defining an outer circumference of the second control knob (310/311); wherein the first control knob (320/321) is disposed between the control handle (200) and the second control knob (310/311); wherein an outer dimension of the first control knob (320/321) is greater than an outer dimension of the second control knob (310/311; Fig. 1); and wherein a gripping surface of the outer circumference of the first control knob (320/321) includes a first width and a gripping surface of the outer circumference of the second control knob (310/311) includes a second width (Figs. 3 and 4).
Regarding claim 10, Marczyk discloses the endoscopic system of claim 1, wherein the first control knob (320/321) defines a first opening (322; Fig. 17) configured to receive a first portion of a post (470; par. [0044]) of the control handle (200), and the second control knob (310/311) defines a second opening (Fig. 13) configured to receive a second portion of the post (470; par. [0044]) of the control handle (200); wherein a lever arm length from a center of the first opening to an end of a second crest (Figs. 1 
Regarding claim 12, Marczyk discloses the endoscopic system of claim 10, wherein the second crest (Figs. 1 and 4; longest crest of 320/321) of the first control knob (320/321) is between the first and third crests of the first control knob (crests sandwiching the longest crest of 320/321; Figs. 1 and 4).
Regarding claim 14, Marczyk discloses the endoscopic system of claim 10, wherein the second crest (Figs. 1 and 4; longest crest of 310/311)of the second control knob (310/311) is between the first and third crests of the second control knob (crests sandwiching the longest crest of 310/311; Figs. 1 and 4).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriyama (JP 2005/245545).
Regarding claim 1, Moriyama discloses an endoscopic system (Fig. 1), comprising: a control handle (13; Fig. 1) operably attached to a proximal end of an endoscope; a first control knob (25) rotatably attached to the control handle (13) and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama, as applied to claim 1 above, in view of Golden et al. (US 2009/0287188 A1).
Regarding claim 6, Moriyama discloses the endoscopic system of claim 1, wherein a lever arm length from a center of the first opening to an end of each crest of the series of crests of the first control knob (25) is substantially equal (Fig. 2); and wherein a lever arm length from a center of the second opening to an end of a second crest (30a) of the series of crests of the second control knob (30) is greater than a lever arm length from the center of the second opening to an end of a first (30b) and third (30f) crest of the series of crests of the second control knob (30; Fig. 2).
Moriyama does not specifically disclose the attachment configuration of the first and second control knobs to the handle, wherein the first control knob defines a first opening configured to receive a first portion of a post of the control handle, and the second control knob defines a second opening configured to receive a second portion of the post of the control handle. Golden teaches an analogous endoscope having analogous first (64) and second (62) control knobs attached to the handle (22) wherein the first control knob (64) defines a first opening (Fig. 5) configured to receive a first portion of a post (76; Figs. 3 and 5) of the control handle (22), and the second control knob (62) defines a second opening (Fig. 5) configured to receive a second portion of the post (76; Figs. 3 and 5) of the control handle (22). It would have been obvious to one having ordinary skill in the art to have included the openings in the first and second control knobs configured to receive a posted of the handle in the first and second control knobs of Moriyama, in order to connect the control knobs to the control handle 
Regarding claim 8, Moriyama in view of Golden disclose the endoscopic system of claim 6, wherein the second crest (30a) of the second control knob (30) is between the first (30b) and third (30f) crests of the second control knob (30).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golden, as applied to claim 1 above.
Regarding claim 5, Golden discloses the endoscopic system of claim 4, and discloses that the lever arm length of each of the series of crests of the first control knob (64) is longer than the lever arm length of each of the series of crests of the second control knob (62), but does not specifically disclose that the lever arm length of each crest of the first control knob is approximately 35.0 mm, and wherein the lever arm length of each crest of the second control knob is approximately 27.0 mm. Although Golden teaches that the crests of the first control knob are longer than the crests of the second control knob it does not specifically disclose the relative dimensions as claimed. It would have been obvious to one having ordinary skill in the art to have provided the knobs of Golden with the claimed relative dimensions as the device of Golden would not perform differently with the knobs having the claimed relative dimensions. See Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), where the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marczyk, as applied to claim 10 above.
Regarding claim 11, Marczyk discloses the endoscopic system of claim 10, and discloses that the lever arm length the second crests of the first control knob (320/321) is longer than the lever arm length of the first and third crests of the first control knob (320/321); that longer the lever arm length the second crests of the second control knob (310/311) is longer than the lever arm length of the first and third crests of the second control knob (310/311); and that the lever arm length of all of the crests of the first control knob is longer than the lever arm length of all of the crests of the second control knob (Fig. 1).  However, Marczyk does not specifically disclose the claimed relative dimensions. It would have been obvious to one having ordinary skill in the art to have provided the knobs of Marczyk with the claimed relative dimensions, as the device of Marczyk would not perform differently with the knobs having the claimed relative dimensions. See Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), where the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claim 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marczyk, as applied to claim 1 above, in view of Moriyama (JP 2005-245545).
Regarding claim 16, Marczyk discloses the endoscopic system of claim 1, wherein the first control knob (320/321) defines a first opening (322; Fig. 17) configured to receive a first portion of a post (470; par. [0044]) of the control handle (200), and the second control knob (310/311) defines a second opening (Fig. 13) configured to receive a second portion of the post (470; par. [0044]) of the control handle (200); wherein a lever arm length from a center of the first opening to an end of a first crest (Figs. 1 and 4; longest crest of 320/321) of the series of crests of the first control knob (320/321) is greater than a lever arm length from the center of the first opening to an end of a second (crest next to the longest crest of 320/321) of the series of crests of the first control knob (320/321; Figs. 1 and 4); and wherein a lever arm length from a center of the second opening to an end of a first crest (Figs. 1 and 4; longest crest of 310/311) of the series of crests of the second control knob (310/311) is greater than a lever arm length from the center of the second opening to an end of a second crest (crest next to the longest crest of 310/311) of the series of crests of the second control knob (310/311; Figs. 1 and 4).
Although Marczyk discloses a first crest on each of the first and second control knobs that has a longer length than a second crest of each respective control knob, it does not specifically disclose a third crest on each of the first and second control knobs that also has a longer length than the second crests of the respective control knobs. Moriyama teaches an analogous system wherein the control knob may have one or multiple crests of longer length (Figs. 2, 6 and 11). It would have been obvious to one 
Regarding claim 17, Marczyk in view of Moriyama disclose the endoscopic system of claim 16, and discloses that the lever arm length the first and third crests of the first control knob (320/321) is longer than the lever arm length of the second crest of the first control knob (320/321). However, Marczyk does not specifically disclose the claimed relative dimensions. It would have been obvious to one having ordinary skill in the art to have provided the knobs of Marczyk with the claimed relative dimensions, as the device of Marczyk would not perform differently with the knobs having the claimed relative dimensions. See Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), where the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 18, Marczyk in view of Moriyama disclose the endoscopic system of claim 16, and discloses that the lever arm length the first and third crests of the second control knob (310/311) is longer than the lever arm length of the second crest of the second control knob (310/311). However, Marczyk does not specifically disclose the claimed relative dimensions. It would have been obvious to one having ordinary skill in the art to have provided the knobs of Marczyk with the claimed relative .

Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marczyk, as applied to claim 1 above, in view of Golden et al.  (US 2009/0287188 A1).
Regarding claim 19, Marczyk discloses the endoscopic system of claim 1, wherein an outer surface of a first and third crest (crests sandwiching the longest crest of 320/321) of the series of crests of the first control knob (320/321) is substantially smooth (Figs. 1 and 4); and wherein an outer surface of a first and third crest (crests sandwiching the longest crest of 310/311) of the series of crests of the second control knob (310/311) is substantially smooth (Figs. 1 and 4). 
However, Marczyk does not specifically disclose that an outer surface of a second crest of the series of crests of the first control knob includes an integrated feature and an outer surface of a second crest of the series of crests of the second control knob includes an integrated feature. Golden teaches an analogous endoscopic system having analogous control knobs wherein outer surfaces of crests include an integrated feature (Figs. 4 and 5). It would have been obvious to have included the 
Regarding claim 19, Marczyk in view of Golden disclose the endoscopic system of claim 19, wherein the second crest (Figs. 1 and 4; longest crest of 320/321) of the first control knob (320/321) is between the first and third crests (crests sandwiching the longest crest of 320/321) of the first control knob (320/321); and wherein the second crest (Figs. 1 and 4; longest crest of 310/311) of the second control knob (310/311) is between the first and third crests (crests sandwiching the longest crest of 310/311) of the second control knob (310/311).

Allowable Subject Matter
Claims 7, 9, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Although Marczyk and Moriyama teach control knobs wherein the lever arm length of a second crest of the control knobs is longer than that of the first and third crests, they do not disclose or otherwise render obvious, wherein a lever arm length of a fourth and fifth crest is less than the lever arm length of the first and third crests in combination with the other limitations of the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moriyama	US 2008/0119696 A1	Endoscope & Supportive Member For Bending							Operation Of The Same

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795